Citation Nr: 0738473	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04 41-862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision rendered by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD). Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007). 
See Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

In March 2003, the veteran contacted the VA Medical Center in 
Spokane, Washington to discuss the possibility of submitting 
a service connection claim for PTSD.  It was noted that the 
veteran could not describe any symptoms he was experiencing.  
The veteran reported that he was told by others that he 
probably had PTSD.  It was further noted that the veteran did 
not identify a specific traumatic event, but stated "we lost 
500 to 1,000."  

In June 2003, the veteran filed his claim for entitlement to 
service connection for PTSD.  The claim was denied in 
September 2003.  The veteran submitted a statement to support 
his claim in April 2004.  In this statement, the veteran 
claimed that he had seen causalities and was wounded several 
times while in service.  Specifically, the veteran said that 
he watched a wounded corporal with blood all over him hold 
his intestines in his hand.  The veteran said this experience 
made him throw up until he "dry heaved."  

In the veteran's July 2004 PTSD questionnaire, he maintained 
that, possibly in early 1968 in Dak To, his base camp was 
almost completely destroyed by rocket and mortar fire.  He 
claimed that he saw "an ammo dump blown to bits," C-130s 
blown away before they could get off the ground and choppers 
that were blown away in the air.  The veteran further claimed 
that he was sleeping in the passenger seat of a "3/4 ton com 
truck" when a sniper hit the truck.  The veteran said that 
his eyebrow split open and three of his teeth broke. 

In a September 2004 notice of disagreement letter, the 
veteran claimed that since service he has had a severe 
sleeping disorder.  The veteran claimed that when he departed 
from service he was lost and drank heavily, and has since 
done drugs.  The veteran also claimed that, although his 
military record shows that he was a Morse code operator 
during service, they did not use Morse code operators in the 
404th Radio Research Unit attached to the 173rd Airborne 
Brigade.  The veteran claimed that he "retrained in a small 
unit of about 10 to 16 troops" to be a short range direction 
finder.  The veteran also claimed that he traveled everywhere 
the 173rd traveled, and went to Dak To and was "pinned down" 
there for about three weeks before being relieved.  With the 
exception of General Sweitzer and Westmoreland, the veteran 
was unable to remember names related to this experience.  

In denying the veteran's claim, the RO acknowledged that the 
veteran's personnel records shows that his unit was 
associated with the 173rd Airborne Brigade as of January 
1968, but also noted that the battle of Dak To was documented 
as occurring from November to December 1967, before the 404th 
became attached to the 173rd.  However, the veteran's 
representative has argued that, despite the notation in the 
service record, it is possible that some members of the 404th 
were attached to the 173rd Airborne Brigade during the time 
of the Dak To battle, even if his service records do not 
document that the 404th unit came under the direct command of 
the 173rd Airborne Brigade until 1968.  

The Board finds that a remand is necessary so that the AMC 
can contact the Joint Services Records Research Center 
(JSRRC) and request verification of the veteran's alleged 
participation in combat at Dak To.  Specifically, the JSRRC 
should be asked to review operation reports, lessons learned, 
organizational histories, and any other potential sources of 
information to verify whether any members of the 404th RRU 
may have been under the command of the 173rd in November 1967 
and December 1967.

Once a response has been received from the JSRRC, the AMC 
should review the information provided by that agency and 
make a determination as to whether the veteran's alleged in- 
service stressor has been confirmed.  If it is determined 
that a stressor did occur, the AMC should arrange for the 
veteran to undergo a VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA or private, who 
may possess additional records pertinent 
to the claim for service connection for 
PTSD.  With any necessary authorization 
from the veteran, the RO should attempt to 
obtain and associate with the claims file 
any medical records identified by him 
which have not been secured previously.

2.  Obtain additional information from the 
veteran concerning the specific 
circumstances of the alleged in-service 
stressors occurring during service, to 
include the units involved, and the names 
of casualties.  Further identifying 
information concerning any other involved 
service personnel, including their names, 
ranks, and units of assignment should be 
requested from the veteran.

3.  Contact the JSRRC and request that 
they review the Operational Reports-
Lessons Learned (OR-LL), and/or relevant 
materials, for the 404th RRU for the period 
of November and December 1967 and for the 
173rd Airborne Brigade for the period of 
November and December 1967, to determine 
if any record was made of members of the 
404th having come under the command of the 
173rd during that period.  If sufficient 
information is received as to any other 
stressor so as to warrant seeking 
corroboration, that information should 
also be provided to the JSRRC.

4.  Once a response has been received, 
determine whether credible supporting 
evidence that the veteran was present for 
any claimed stressor event during service 
has been received.

5.  If credible supporting evidence is 
obtained of the claimed service in-
stressor, the RO should arrange for a VA 
psychiatric examination.  The examiner 
should report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders.  A diagnosis of PTSD under DSM 
IV criteria should be made or definitively 
ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
independently verifiable stressor 
supporting the diagnosis. If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  The rationale 
for all opinions expressed should be 
explained.  The claims file, including a 
copy of this REMAND, must be made 
available to the psychiatrist for proper 
review of the medical history.  

6.  The AMC is free to undertake any 
additional development deemed necessary.  
Once such development is completed, the 
AMC should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the AMC should issue a 
supplemental statement of the case (SSOC), 
and the veteran and his representative 
should be afforded time in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

